REASONS FOR ALLOWANCE
Claims 30-49 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a body having at least one first aperture and a second aperture therein; an electrical device located within the body; connecting means for enabling electrical connection through the at least one first aperture, to enable supply of power to the device, wherein the second aperture enables insertion of the device into the body and removal therefrom, and the stem further comprising a closure member for sealingly closing the second aperture, wherein the closure member includes a concave surface portion configured to fit against an outer surface of a handlebar, wherein a handlebar is attachable to the stem over the second aperture” is not anticipated or made obvious by the prior art of record in the examiner’s opinion and as argued in Applicant’s Remarks. As argued, the closest prior art to Servet (US 8,177,249) does not disclose a closure member that “sealingly closes” the second aperture. Servet’s member only partially closes the aperture and therefore does not provide a perfect seal to prevent moisture/debris from entering the body containing the electrical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611